998 So. 2d 1209 (2009)
Donald O. MANUCY, Appellant/Cross-Appellee,
v.
Mary YURGALEWICZ, Appellee/Cross-Appellant.
No. 1D07-5326.
District Court of Appeal of Florida, First District.
January 21, 2009.
Tyrie A. Boyer of Boyer, Tanzler & Sussman, P.A., Jacksonville, for Appellant/Cross-Appellee.
J. Michael Lindell of Lindell & Farson, P.A., Jacksonville, for Appellee/Cross-Appellant.
PER CURIAM.
The trial court's order is affirmed in all respects except one. The trial court erred in denying appellee/cross-appellant's request for prejudgment interest. Argonaut Ins. Co. v. May Plumbing Co., 474 So. 2d 212 (Fla.1985). Accordingly, we reverse the order and remand for the trial court to enter an award of prejudgment interest.
AFFIRMED in part, REVERSED in part, and REMANDED.
WOLF and BROWNING, JJ., concur; BENTON, J., concurs in part and dissents in part with opinion.
BENTON, J., concurring in part and dissenting in part.
Given the competing equities in this unusual case, I do not agree that the "chancellor" abused his discretion in denying the prejudgment interest in question. I concur otherwise in affirming the judgment below.